Citation Nr: 0832109	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-38 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right great toe degenerative joint disease (DJD) with hallux 
valgus.

2.  Entitlement to an initial compensable evaluation for 
right heel spurs with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1971 to 
January 1972, May 1979 to August 1983, September 1989 to July 
1994 and August 1995 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the May 2004 rating decision also 
contained numerous other issues that the veteran initially 
disagreed with by filing a notice of disagreement (NOD) dated 
in December 2004.  Subsequently, in an October 2005 letter, 
the veteran's representative further limited his NOD to the 
issues listed on the title page of this decision as well as 
grants of noncompensable evaluations for right and left knee 
conditions and a back condition.  A statement of the case 
(SOC) was issued in November 2005 covering these five issues.  
In a November 2005 Substantive Appeal, the veteran indicated 
that he wished to appeal only the issues with respect to the 
evaluations of the right toe and right heel.  In a June 2007 
statement the veteran's representative stated that he wished 
to appeal all of the issues in the May 2004 rating decision; 
however, in a June 2008 letter, stated that the veteran 
wished to appeal only the issues as stated in the November 
2005 Substantive Appeal.  Accordingly, the Board finds that 
the only issues on appeal are those listed on the cover page 
of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the file indicates the need for further 
evidentiary development.  The Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) 
(West 2002); 38 C.F.R. § 3.159 (2007).  A June 2007 VA 
examination report notes that the veteran was seeing a 
private physician for his health care and medications, but no 
records related to this treatment are contained within the 
claims file.  These records are possibly relevant to the 
veteran's increased rating claims and may provide a better 
picture of the severity of the veteran's service-connected 
disabilities.  Accordingly, the Board finds that efforts must 
be made to obtain these records.    

The veteran's representative has asserted that the June 2007 
VA examination report is inadequate for rating purposes 
because it was prepared without access to the veteran's 
claims file and that a new examination must be conducted 
because the February 2004 examination is too old and the 
veteran's condition has worsened since then.  VA is obligated 
to conduct a thorough and contemporaneous medical examination 
when necessary.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When it is indicated that the severity of a service-
connected disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
Caffrey v. Brown, 6 Vet. App. 377 (1995).   
 
Given the assertions that the veteran's condition has 
worsened and the fact that the June 2007 examination was not 
based upon a review of the veteran's claims file, a remand 
for a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated the veteran for his 
service-connected disabilities.  After 
securing any necessary release(s), the 
make reasonable efforts to obtain any 
identified records.

2.  Thereafter, schedule the veteran for 
an appropriate examination to determine 
the current extent and severity of his 
service-connected right great toe DJD with 
hallux valgus and right heel spurs with 
plantar fasciitis.  The claims folder must 
be made available to the examiner for 
review as part of the examination.  All 
indicated tests and studies should be 
undertaken, to include range of motion 
testing.  The examiner is asked to 
identify all symptomatology associated 
with these disabilities and address the 
severity thereof and quantify such 
symptomatology, where appropriate, as 
moderate, moderately severe, or severe.  
If actual loss of use of the right foot is 
found, it should be so noted in the 
examination report.  

3.  After the development requested above 
has been completed, review the record and 
readjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




